                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

MELISSA HIGNELL, ET AL.                               CIVIL ACTION

VERSUS                                                NO. 19-13773

CITY OF NEW ORLEANS                                   SECTION: “B”(1)

                                   OPINION

     This court previously denied plaintiffs’ motion for partial

summary judgment, Rec. Doc. 35, and granted defendant’s motion for

summary judgment. Rec. Doc. 48; see Rec. Doc. 69 (Order and

Reasons). Subsequent to that ruling, the court ordered parties to

submit memoranda on the viability of plaintiffs’ online speech

claims brought under the Free Speech Clause of the First Amendment

relative to prior restraint and content-based restrictions.

I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiffs commenced this action on November 22, 2019 and

asserted that the defendant City of New Orleans violated the

Commerce Clause as well as the First, Fourth, Fifth, and Eighth

Amendments   after    the   city   enacted    and    amended   several    city

Comprehensive   Zoning      Ordinances    (“CZOs”)    and   the   City    Code

regulating short term rentals (“STRs”). Rec. Doc. 1.

     The most current CZOs, M.C.S. 28,156 and M.C.S. 28, 157,

impose rules and regulations regarding STRs in New Orleans. Notably

all STRs must have a permit to operate and the City Code provides

several   licensing    requirements,      prohibitions,     procedures,   and


                                      1
restrictions.      Rec.   Doc.    1.      License-holders            who advertise      on

internet “hosting platforms” must 1) advertise their homes as

permitted by their STR license; 2)advertise the number of persons

that are allowed to occupy the bedrooms as required by the STR

regulations; 3) include their licensing number on the listing and

post their license on the front of the home, visible from the

street    (including      their    name,       contact    information,         how    many

bedrooms are licensed in the home, and how many of the homeowner’s

guests may be present there). Id.

     Plaintiffs filed a motion for temporary restraining order

and/or preliminary injunction, Rec. Doc. 6, to enjoin defendant

from enforcing M.C.S. 28,156 and M.C.S. 28,157, but the court

denied plaintiffs’ relief on December 30, 2019. Rec. Doc. 24

(Minute Order). The parties subsequently filed motions for summary

judgment, Rec. Docs. 35, 38, and the court denied plaintiffs’

motion for summary judgment of their claims that the ordinances

violated    their    rights       under    the    Fourth,       Eighth,       and    First

Amendment’s    freedom      of    association       and       assembly    clause,      and

granted defendant’s motion for summary judgment. Rec. Doc. 69.

Subsequent to that ruling, the court ordered parties to submit

memoranda on the viability of plaintiffs’ online speech claims

brought    under    the   Free    Speech       Clause    of    the    First    Amendment

relative to prior restraint and content-based restrictions. Rec.

Doc. 70.

                                           2
II.   LAW AND ANALYSIS

      The First Amendment prohibits the government from making law

prohibiting the free exercise thereof or abridging the freedom of

speech. The amendment is written in absolute terms, but the Supreme

Court   has   never    accepted   the       view   that   the   First    Amendment

prohibits all government regulation of expression.

      A. PRIOR RESTRAINT

      A prior restraint is the government’s attempt to censor speech

before it is ever uttered and usually used for licensing and

injunctions. Prior restraints are not unconstitutional per se but

bear a heavy presumption against its constitutional validity. Se

Promotions, Ltd. v. Conrad, 420 U.S. 546, 558 (1975).

      Municipalities      have    longstanding        authority     to     license

activities within their borders, and a licensing requirement must

further   impede      First   Amendment      interests    in    order    to   raise

constitutional concerns. Am. Entertainers, LLC v. City of Rocky

Mount, 888 F.3d 707 (4th Cir. 2018). For a licensing scheme to be

permissible, it must serve an important government purpose, have

clear, non-discretionary licensing criteria, and there must be

procedural protections. See Watchtower Bible & Tract Soc’y of N.Y.,

Inc. v. Stratton, 536 U.S. 150 (2002); Lakewood v. Plain Dealer

Publ’g Co., 486 U.S. 750 (1988); Freedman v. Maryland, 380 U.S. 51

(1965).




                                        3
      In Watchtower v. Stratton, the court looked to precedent and

used a balancing test between affected speech and governmental

interests to determine whether an ordinance that prevented door-

to-door solicitations in the absence of a permit violated the First

Amendment.   Watchtower     Bible     &       Tract   Soc’y    of    N.Y.,   Inc.   v.

Stratton, 536 U.S. 150 (2002). The court found that the ordinance

was “offensive … to the valued protected by the First Amendment,”

id.   at   165-66,     because   it   banned          a    significant     amount   of

noncommercial speech and that it was not tailored to the stated

government interests. Id. at 167-68.

      The balancing test is unnecessary here because the City of New

Orleans    Ordinance    M.C.S.   28,157,         §26-625           lacks   clear,   non-

discretionary licensing criteria and “the mere existence of the

licensor’s unfettered discretion, coupled with the power of prior

restraint, intimidates parties into censoring their own speech,

even if the discretion and power are never actually abused.”

Lakewood, 486 U.S. at 756. The Supreme Court explained in Lakewood

that without express standards for a licensing scheme, courts may

have difficulty determining whether the licensor is discriminating

against    disfavored     speech.     See      id.    at    758.    “Without   these

guideposts, post hoc rationalizations by the licensing official

and the use of shifting or illegitimate criteria are far too easy,

making it difficult for courts to determine in any particular case




                                          4
whether the licensor is permitting favorable, and suppressing

unfavorable, expression.” Id. Section 26-625(a) provides:

     The department shall have discretion to determine whether an
     applicant for a permit is eligible, and if the dwelling unit
     identified in the application meets the criteria established
     by law, and whether a permit should be issued. The department
     may decline to issue or renew a permit when it has good cause
     to do so. In determining whether “good cause” exists, the
     department may consider prior violations of this chapter, as
     well as prior suspensions and revocations. If a permit is not
     ultimately issued or renewed by the department, an applicant
     may appeal as provided in section 26-625(b).

(emphasis added). Nothing within Section 26-625(a) provides that

such compliance with requirements actually require the City to

issue the STR permit.

     The department has unfettered discretion to grant or deny a

permit based on an applicant’s eligibility but provides no guidance

as to what makes an applicant eligible or whether the dwelling

unit meets the criteria “established by law.” Under § 26-617

“Permit and application—Eligibility,” the criteria merely include

the application process and form material requirements. Rec. Doc.

35-5 at 3. Applicants are required to submit additional documents

to the department including a floor plan and evacuation plan, but

it is unclear whether the sufficiency of such plans can prevent an

applicant from receiving a permit. It is unclear from the STR

Ordinance that if an applicant follows the guidelines exactly as

written,   that   the   city   would       grant   the   applicant’s   permit.

According to plaintiff Russell Frank’s affidavit, he applied for


                                       5
a short-term rental permit several times for different homes he

owned at the time each had been approved for homestead exemptions.

Rec. Doc. 35-6. The City denied his application each time. Id.

Reasons may exist for denying the permit applications, but as

written, the ordinance does not enable this court to determine

whether the plaintiff was denied for failing to follow procedures,

or for some other impermissible reason.

     Because the City has impermissible discretion in granting and

denying   STR    permits,       the   plaintiffs’       First     Amendment       claim

regarding prior restraints is viable.

     B. DISCLOSURE REQUIREMENTS

     Disclosure        requirements     must    meet    exacting       scrutiny:   the

government      must     show    a    “substantial          relation    between     the

disclosure requirement and a sufficiently important government

interest.” John Doe No. 1 v. Reed, 561 U.S. 186, 196 (2010)

(quoting Citizens United v. Federal Election Com’n, 558 U.S. 310,

366-67 (2010)) (internal quotations removed). “The strength of the

governmental interest must reflect the seriousness of the actual

burden on First Amendment Rights.” Id. (quoting Davis v. Federal

Election Com’n, 554 U.S. 724, 744 (2008)) (internal quotations

removed). However, commercial regulations that do not prescribe

“politics, nationalism, religion, or other matters of opinion” and

instead   only    require       the   disclosure       of    “purely     factual    and

uncontroversial        information”     do     not   receive      such    heightened

                                         6
scrutiny. See Zauderer v. Office of Disciplinary Counsel of Supreme

Court of Ohio, 471 U.S. 626, 650-51 (1985).

     In   Zauderer,     the    Supreme     Court      held     that   disclosure

requirements    such   as   these    “trench   much     more    narrowly   on   an

advertiser’s interests” to “dissipate the possibility of consumer

confusion or deception.” Zauderer, 471 U.S. at 651 (quoting In re

R.M.J.,   455   U.S.   191,    201    (1982)).     As    long    as   disclosure

requirements are reasonably related to the State’s interest in

preventing deception of consumers, an advertiser’s rights are

adequately protected. Id. at 652. Moreover, the burden on the

businessowner in providing factual information regarding permits

is minimal and commonplace because it only requires them to provide

“somewhat more information than they might otherwise be inclined

to present.” Id. at 650.

     Here, the City has an interest in protecting guests and

ensuring properties listed are properly licensed and operating

within their permits. Rec. Docs. 73 at 3; 71 at 6-7. By requiring

the display of permits outside the short-term rental, guests may

easily identify the correct property and the public is informed of

whom to contact in case of property-related issues. Rec. Doc. 73

at 3. Further, the required disclosures are already a matter of

public record. Id. at 4.

     For these reasons, the required disclosures are not unduly

burdensome and are reasonably related to the City’s interest in

                                       7
preventing deception of consumers. Therefore, the STR Ordinance’s

requirement for such disclosures is constitutionally permissible.

     New Orleans, Louisiana this 9th day of July, 2021




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                8
